This is upon motion to reinstate this cause, which, at a previous day of this term, was dismissed (no written opinion filed) upon motion of defendant in error because the petition for writ of error was not signed by the petitioners or their attorney, as the law requires. We find that no motion to dismiss the appeal was filed within 30 days after the transcript was filed in this court, as required by Court of Civil Appeals rule No. 8 (142 S.W. xi); and, since the failure to sign the petition for writ of error is not jurisdictional, we conclude that the motion to dismiss came too late.
The motion for rehearing is therefore granted, the order of dismissal is set aside, and the cause is reinstated.